OFFICE   OF THE ATTORNEY     GENERAL   OF   TEXAS
                   AUSl-IN
. !331
          Road dlatrlot baada are autb0eir.d by Articlr 3,
s*otlon 82, Conctltutlon of ToxA8, axl eenoml L-r, 39th
~&a&two,     lirrt Celled 5ouion, l@IM, p~go Q8 (hrtiolor
TSRA, et aoq.# Ymaoll'r hmotAted Clvll MAtutu 1. iload di8-
         lMx&sod
ta t8 a ~0                       to ~SBW bond8 r0r      we purpot00r          %b
o~wOtiOa,     mai-8       rad 0jt0aia  0r ~0a6wd,                             +~TOI-
1.d OP plYed roAda And tl3Pnp~8, or la Aid twOor.*
          It 18 8 funda5fJntalprlnolpl* of lm tat t-.0pro-
owdc dorlvmd &cm tb ula ot bonds suet     be devoted ta tM
pll'gow ror whioh tbr boadr wwo lrawd, m     not ot~i~nlu.
BgAtwmt  T. RAtt&w  artrrf~t   Land CO*, 824 2. 'i;. 539 (6rroP
~fu8.d);  6iPrproa v. city ot Ii~~@oobor, 152 Z. r;, 3591 Arm-
maa County Y* Cols~ur-R&tan F'naturm Campany, 191 t. .:.334.
          IA Y~OW Of the A~fih0dtiO# dkd &OYO it 18 OUF
oplnlon thnt the Caalaf1lon4rr~Court or my indlvldualoaw

nny purpaur other tbn r6r the purgxm rc.82eloh tu bcmdt
ww    i$BU#d, uX! rOr tbOP8       8 Autbxd.8.d by AHlale
TIUIq, Vmnon’.r btwtatad  Civ%?&uto..
                 8&?    th0 TW      m    &     prOO00d8 Of bond& O.CEW&y
kmwaaa       the Construatlon~,              mustbo  phoedinn   fund to
bo uaod     mol.4      ror the   pwpou   r0P    whloh   t!xo   bond.   *era   voted.
Tlw Caml88lonor8~ Cwrt, belag 8 oourt of 1M'aci JwlsdLotlon,
              AUthOPiXAtiO&    60 hAV0bW UaablO                 tO il~d u?y h8
                tb   Cowlssloa+a~r* Court to lnvut               ~11s xd       in
urj   tm     0r 800titr.

          The Legld,ctureiau provided ior the invertwentof
mlrglu8 mozmy In the rink& fuwh of bond 18ml48 in ooctaln
emmer uta   lo d
               o urtiu
                    l . If thorn la uly surplur in tiie8lnklng
rund or ea. 188u8 in quutlon, thie 8urplu.slccybe inrastmd $Il
United sktu     SAP 801~4~In oanpllraoe witn tiirprovlrioria
                                                           or
Artlole 779, Vernon'r Annoktod civil st&tutar*
                 Fe r,drot ttut.m oumot agree rltb your o?lnion, but
be-        Our    anmor M thr authoritl.~oltod Above, te belier.
wt   both   Fuatiolu   dlaa188.d   ln   SOUP o&dnlon   &cult   ba
$MwPod      in tb, noggtl?..